DETAILED ACTION
Response to Amendment
1.	The amendment filed on 8/12/22 has been entered.
	
	Claims 1, 2 4-7 and 11-12 have been amended.

	Claim 10 has been cancelled.

	Claims 1-9 and 11-15 and newly added claim 16 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
3.	Claims 11 and 12 are objected to because of the following informalities:  Since claim 1 requires that each of the power semiconductors comprises a first power pad and the flexible PCB comprises a plurality of conductive pads, the recitation of claims 11 and 12 calling for, “… each conductive pad of the power semiconductors …” requires clarification.  


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s)  1, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kratzer et al. (“Kratzer”) WO2020/088868. See also equivalent US PG-Pub 2021/0360788 (“Kratzer ‘788”).
	Kratzer discloses in Figs. 3-9 a power semiconductor device for a vehicle (¶¶[0001-0003] of Kratzer ‘788), the power semiconductor device comprising:  a plurality of power semiconductors (element 28) arranged in a first subset of power semiconductors and a second subset of power semiconductors;  a base metal sheet comprising a first base metal sheet (element 34)  and second base metal sheet (element 34), each of the first and second base metal sheets being electrically isolated from each other (Fig. 9); and  a flexible printed circuit board (PCB) (element 2) between the base metal sheet and the power semiconductors, wherein each of the power semiconductors comprises a first power pad (element 20/22/24, see also element 32 shown in Figs. 4-5 and the discussion in ¶¶[0063-0065]) on a side facing the flexible PCB, and  wherein the flexible PCB comprises a plurality of conductive pads (element 8/10/12), wherein one side of a first one of the conductive pads is electrically connected (thru element 14) to the first power pad of one of the power semiconductors in the first subset of power semiconductors and the opposite side of the first one of the conductive pads is electrically connected to the first base metal sheet, and  wherein one side of a second one of the conductive pads is electrically connected to the first power pad of one of the power semiconductors in the second subset of power semiconductors and the opposite side of the second one of the conductive pads is electrically connected to the second base metal sheet (Fig. 9).  
Re claim 11, insofar as understood, Kratzer discloses wherein each conductive pad (element 8) of the power semiconductors in the first subset of power semiconductors is electrically isolated from each conductive pad (element 10/12) of the power semiconductors in the second subset of power semiconductors on the flexible PCB (Fig. 9).  
Re claim 12, insofar as understood, Kratzer discloses wherein each conductive pad of the power semiconductors in the first subset of power semiconductors is electrically connected to the first power pad of the power semiconductors in the first subset of power semiconductors and to the first base metal sheet, and  wherein each conductive pad of the power semiconductors in the second subset of power semiconductors is electrically connected to the first power pad of the power semiconductors in the second subset of power semiconductors and to the second base metal sheet (Fig. 9). 
Re claim 13, Kratzer discloses heat sink (flat part of element 34 shown in Fig. 7b, ¶¶[0068, 0069 and 0071]) on a side of the base metal sheet facing away from the flexible PCB.  
Re claim 16, Kratzer discloses wherein the first base metal sheet and the second base metal sheet are separated by a gap, and  wherein the flexible PCB extends over the gap (Fig. 9). 
6.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer in view of Tazarine et al. (“Tazarine”) US PG-Pub 2017/0094790.
Kratzer teaches the device structure as recited in the claim. The difference between Kratzer and the present claim is the recited battery control unit.
Tazarine discloses (abstract and ¶¶[0013-0019 and 0025]) a battery system comprising a battery control unit electrically connected to a power semiconductor device (Fig. 11C).
Tazarine's teachings could be incorporated with Kratzer's device which would result in the claimed invention. The motivation to combine Tazarine's teachings would be to employ a starter with low internal resistance that provides an overcurrent protection. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tazarine's teachings to arrive at the claimed invention.
Re claim 15, Tazarine discloses a vehicle comprising a battery system (abstract and ¶¶ [0009 and 0042])
Allowable Subject Matter
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2019/0101091 to Baxendale et al. discloses an integrated starter and on- board electrical system disconnecting module for connecting to a starter battery.
8.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The further requirement of claim 2 and its dependent claims 3-9 for a top metal sheet, wherein each of the power semiconductors comprises a second power pad on a side facing away from the flexible PCB, and  wherein the top metal sheet is electrically connected to the second power pad of the power semiconductors semiconductor is not taught by the cited art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED N SEFER/Primary Examiner, Art Unit 2893